 

Exhibit 10.1

SUBSCRIPTION AGREEMENT

 

This Subscription Agreement (the "Agreement") dated as of August 23, 2013, has
been executed by the undersigned (the "Subscriber") in connection with the offer
and sale (the "Offering") of 1,000,000 investment units (the “Units”), with each
Unit consisting of: (i) one (1) shares of common stock, $0.001 par value per
share (the "Common Stock"), at a price of US$0.25 per Share of Yosen Group, Inc,
a Nevada corporation (the "Company") and (ii) a three-year warrant to purchase
one (1) share of common stock, par value $0.001 per share, of the Company at an
exercise price of US$0.25 per share, for a total of US$250,000.00. The Offering
of the Units is being made in reliance upon the provisions of Regulation S
("Regulation S") promulgated by the Securities and Exchange Commission (the
"SEC") under the Securities Act of 1933, as amended (the "Securities Act"). Upon
the terms and subject to the conditions set forth herein, the Subscriber hereby
agrees to purchase, and the Company hereby agrees to issue and sell the Units.
In consideration of the mutual promises, representations and warranties set
forth herein, the Company and the Subscriber hereby agree as follows:

 

1.            Agreement to Subscribe

 

1.1           Purchase and Issuance of the Units. The Subscriber is hereby
subscribing for 1,000,000 Units. The aggregate price payable for the units is
US$250,000.00 ("Purchase Price"). At the Closing, Subscriber will deliver to the
Company, or as otherwise instructed by the Company, the Purchase Price by bank
check, wire transfer or such other form of payment as shall be acceptable to the
Company, in its sole and absolute discretion.

 

1.2           Closing. The closing for the sale of the Units to the Subscriber
shall take place at the offices of the Company on August 23, 2013 (the
"Closing"), or at such other time and/or such other place as the Company may
determine in its sole and absolute discretion.

 

2.            Representations and Warranties of the Subscriber

 

The Subscriber represents and warrants to the Company that:

 

2.1           No Government Recommendation or Approval. The Subscriber
understands that no United States federal or state agency or similar agency of
any other country, has passed upon or made any recommendation or endorsement of
the Company or the Offering of the Units.

 

2.2           Not a "U.S. Person". The Subscriber is not a "U.S. Person" as
defined in Rule 902 of Regulation S promulgated under the Securities Act, was
not organized under the laws of any United States jurisdiction, and was not
formed for the purpose of investing in securities not registered under the
Securities Act. At the time the purchase order for this transaction was
originated, the Subscriber was outside the United States.

 

1

 

 

2.3           Intent. The Subscriber is purchasing the Units solely for
investment purposes, for the Subscriber's own account and not for the account or
benefit of any U.S. person, and not with a view towards the distribution or
dissemination thereof and the Subscriber has no present arrangement to sell the
Units to or through any person or entity. The Subscriber understands that the
Units must be held indefinitely unless such Units are resold in accordance with
the provisions of Regulation S, are subsequently registered under the Securities
Act or an exemption from registration is available.

 

2.4           Restrictions on Transfer. The Subscriber understands that the
Units are being offered in a transaction not involving a public offering in the
United States within the meaning of the Securities Act. The Units have not been
and will not be registered under the Securities Act, and, if in the future the
Subscriber decides to offer, resell, pledge or otherwise transfer the Units,
such Units may be offered, resold, pledged or otherwise transferred only (A)
pursuant to an effective registration statement filed under the Securities Act,
(B) to a non-U.S. person in an offshore transaction in accordance with Rule 903
or Rule 904 of Regulation S of the Securities Act, (C) pursuant to the resale
limitations set forth in Rule 905 of Regulation S, (D) pursuant to an exemption
from registration under the Securities Act provided by Rule 144 thereunder (if
available) or (E) pursuant to any other exemption from the registration
requirements of the Securities Act, and in each case in accordance with any
applicable securities laws of any state of the United States or any other
jurisdiction. The Subscriber acknowledges, agrees and covenants that it will not
engage in hedging transactions with regard to the Units prior to the expiration
of the distribution compliance period specified in Rule 903 of Regulation S
promulgated under the Act, unless in compliance with the Securities Act. The
Subscriber agrees that if any transfer of its Units or any interest therein is
proposed to be made, as a condition precedent to any such transfer, the
transferor may be required to deliver to the Company an opinion of counsel
satisfactory to the Company. Absent registration or another exemption from
registration, the Subscriber agrees that it will not resell the Units to U.S.
Persons or within the United States.

 

2.5.          Accredited and Sophisticated Investor.

 

(i)          The Subscriber is familiar with the term "accredited investor" as
defined in Regulation D promulgated under the Securities Act and is an
"accredited investor" within the meaning of such term in Regulation D.

 

(ii)         The Subscriber is sophisticated in financial matters and is able to
evaluate the risks and benefits of the investment in the Units.

 

(iii)        The Subscriber is able to bear the economic risk of his investment
in the Units for an indefinite period of time because none of the Units have
been registered under the Securities Act and therefore cannot be sold unless
subsequently registered under the Securities Act or an exemption from such
registration is available.

 

2

 

 

2.6           Independent Investigation. The Subscriber, in making the decision
to purchase the Units, has relied upon an independent investigation of the
Company and has not relied upon any information or representations made by any
third parties or upon any oral or written representations or assurances from the
Company, its officers, directors or employees or any other representatives or
agents of the Company, other than as set forth in this Agreement. The Subscriber
is familiar with the business, operations and financial condition of the Company
and has had an opportunity to ask questions of, and receive answers from, the
Company’s officers and directors concerning the Company and the terms and
conditions of the offering of the Units and has had full access to such other
information concerning the Company as the Subscriber has requested.

 

2.7           Authority. This Agreement has been validly authorized, executed
and delivered by the Subscriber and is a valid and binding agreement enforceable
in accordance with its terms, subject to the general principles of equity and to
bankruptcy or other laws affecting the enforcement of creditors' rights
generally. The execution, delivery and performance of this Agreement by the
Subscriber does not and will not conflict with, violate or cause a breach of any
agreement, contract or instrument to which the Subscriber is a party.

 

2.8           No Legal Advice from Company. The Subscriber acknowledges that he,
she or it has had the opportunity to review this Agreement and the transactions
contemplated by this Agreement and the other agreements entered into between the
parties hereto with the Subscriber's own legal counsel and investment and tax
advisors. Except for any statements or representations of the Company made in
this Agreement and the other agreements entered into between the parties hereto,
the Subscriber is relying solely on such counsel and advisors and not on any
statements or representations of the Company or any of its representatives or
agents for legal, tax or investment advice with respect to this investment, the
transactions contemplated by this Agreement or the securities laws of any
jurisdiction.

 

2.9           Reliance on Representations and Warranties. The Subscriber
understands that the Units are being offered and sold to the Subscriber in
reliance on specific provisions of United States federal and state securities
laws and that the Company is relying upon the truth and accuracy of the
representations, warranties, agreements, acknowledgments and understandings of
the Subscriber set forth in this Agreement in order to determine the
applicability of such provisions.

 

2.10         No Advertisements. The undersigned is not subscribing for Units as
a result of or subsequent to any advertisement, article, notice or other
communication published in any newspaper, magazine, or similar media or
broadcast over television or radio, or presented at any seminar or meeting.

 

3

 

 

3.            Representations and Warranties of the Company

 

The Company represents and warrants to the Subscriber that:

 

3.1           Valid Issuance of Capital Stock and Warrants. The shares of Common
Stock and the Common Stock issuable upon conversion of the Warrants comprising
the Units will, when issued in accordance with the terms of this Agreement, be
duly authorized, validly issued, fully paid and non-assessable.

 

3.2           Organization and Qualification. The Company is a corporation duly
incorporated and existing in good standing under the laws of the state of Nevada
and has the requisite corporate power to own its properties and assets and to
carry on its business as now being conducted.

 

3.3           Authorization; Enforcement. (i) The Company has the requisite
corporate power and authority to enter into and perform its obligations under
this Agreement and to issue the Units in accordance with the terms hereof, (ii)
the execution, delivery and performance of this Agreement by the Company and the
consummation by it of the transactions contemplated hereby have been duly
authorized by all necessary corporate action, and no further consent or
authorization of the Company or its Board of Directors or stockholders is
required, and (iii) this Agreement constitutes valid and binding obligations of
the Company enforceable against the Company in accordance with its terms, except
as such enforceability may be limited by applicable bankruptcy, insolvency,
fraudulent conveyance, moratorium, reorganization, or similar laws relating to,
or affecting generally the enforcement of, creditors' rights and remedies or by
equitable principles of general application and except as enforcement of rights
to indemnity and contribution may be limited by federal and state securities
laws or principles of public policy.

 

3.4           No Conflicts. To the knowledge of the Company, the execution,
delivery and performance of this Agreement and the consummation by the Company
of the transactions contemplated hereby do not materially (i) result in a
violation of the Company's Articles of Incorporation or By-Laws or (ii) conflict
with, or constitute a default under any agreement, indenture or instrument to
which the Company is a party. Other than any SEC or state securities filings
which may be required to be made by the Company subsequent to the Closing, the
Company is not required under federal, state or local law, rule or regulation to
obtain any consent, authorization or order of, or make any filing or
registration with, any court or governmental agency or self-regulatory entity in
order for it to perform any of its obligations under this Agreement or issue the
Units in accordance with the terms hereof.

 

4.          Legends; Denominations

 

4.1           Legend. The Company will issue the Units purchased by the
Subscriber in the name of the Subscriber and in such denominations to be
specified by the Subscriber prior to the Closing. The Units will bear the
following legend (the "Legend"), and appropriate "stop transfer" instructions:

 

4

 

 

THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE UNITED STATES SECURITIES ACT
OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND THESE SECURITIES MAY NOT BE
OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED EXCEPT (A) PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT FILED UNDER THE SECURITIES ACT, (B) TO A
NON-U.S. PERSON IN AN OFFSHORE TRANSACTION IN ACCORDANCE WITH RULE 903 OR RULE
904 OF REGULATION S UNDER THE SECURITIES ACT, (C) PURSUANT TO THE RESALE
LIMITATIONS SET FORTH IN RULE 905 OF REGULATIONS S UNDER THE SECURITIES ACT, (D)
PURSUANT TO AN EXEMPTION FROM REGISTRATION PROVIDED BY RULE 144 UNDER THE
SECURITIES ACT (IF AVAILABLE) OR (E) PURSUANT TO ANY OTHER EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT, IN EACH CASE IN ACCORDANCE WITH
ANY APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES OR ANY OTHER
JURISDICTION. HEDGING TRANSACTIONS INVOLVING THESE SECURITIES MAY NOT BE
CONDUCTED UNLESS IN COMPLIANCE WITH THE SECURITIES ACT.

 

4.2         Subscriber's Compliance. Nothing in this Section 4 shall affect in
any way the Subscriber's obligations and agreement to comply with all applicable
securities laws upon resale of the Units.

 

4.3         Company’s Refusal to Register Transfer of Units. The Company shall
refuse to register any transfer of the Units not made in accordance with the
provisions of Regulation S, pursuant to an effective registration statement
filed under the Securities Act, or pursuant to an available exemption from the
registration requirements of the Securities Act.

 

5.          Governing Law; Jurisdiction; Waiver of Jury Trial

 

This Agreement shall be governed by and construed in accordance with the laws of
the State of Nevada. The parties hereto hereby waive any right to a jury trial
in connection with any litigation pursuant to this Agreement and the
transactions contemplated hereby.

 

5

 

 

6.            Assignment; Entire Agreement; Amendment

 

6.1           Assignment. Neither this Agreement nor any rights hereunder may be
assigned by any party to any other person other than by Subscriber to a person
agreeing to be bound by the terms hereof.

 

6.2           Entire Agreement; Amendment. This Agreement and any other
documents delivered pursuant hereto constitute the full and entire understanding
and agreement between the parties with regard to the subject matter hereof, and
no party shall be liable or bound to any other party in any manner by any
warranties, representations or covenants except as specifically set forth in
this Agreement. Except as expressly provided in this Agreement, neither this
Agreement nor any term hereof may be amended, waived, discharged or terminated
other than by a written instrument signed by the party against whom enforcement
of any such amendment, waiver, discharge, or termination is sought.

 

7.            Notices; Indemnity

 

7.1           Notices. Unless otherwise provided herein, any notice or other
communication to a party hereunder shall be sufficiently given if in writing and
personally delivered or sent by facsimile with copy sent in another manner
herein provided or sent by courier (which for all purposes of this Agreement
shall include Federal Express, UPS or other recognized overnight courier) or
mailed to said party by certified mail, return receipt requested, at its address
provided for herein or such other address as either may designate for itself in
such notice to the other and communications shall be deemed to have been
received when delivered personally on the scheduled arrival date when sent by
next day or 2-day courier service or if sent by facsimile upon receipt of
confirmation of transmittal or, if sent by mail, then three days after deposit
in the mail.

 

7.2           Indemnification. Each party shall indemnify the other against any
loss, cost or damages (including reasonable attorney's fees and expenses)
incurred as a result of such party's breach of any representation, warranty,
covenant or agreement in this Agreement.

 

8.            Counterparts

 

This Agreement may be executed in any number of counterparts, each of which
shall be enforceable against the parties actually executing such counterparts,
and all of which together shall constitute one instrument.

 

9.            Survival; Severability

 

The representations, warranties, covenants and agreements of the parties hereto
shall survive the Closing. In the event that any provision of this Agreement
becomes or is declared by a court of competent jurisdiction to be illegal,
unenforceable or void, this Agreement shall continue in full force and effect
without said provision; provided that no such severability shall be effective if
it materially changes the economic benefit of this Agreement to any party.

 

6

 

 

10.         Titles and Subtitles

 

The titles and subtitles used in this Agreement are used for convenience only
and are not to be considered in construing or interpreting this Agreement.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.]

 

7

 

 

Name of the Subscriber:  Jessie Wong   Date of Subscription:  August 23, 2013
Place of Residency and/or Principal Place of Business: Hangzhou China, Address
of Subscriber: ______________________     ______________________          
Signature of Subscriber:       By:   /s/ Jessie Wong   Name:   Jessie Wong


 

8

 

 

This subscription is accepted by the Company on the 23rd day of August, 2013

 

  YOSEN GROUP, INC.         By:   /s/ Zhenggang Wang   Name: Zhenggang Wang  
Title: Chief Executive Officer

 

9

 

